Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry washing machine of independent claim 1 comprising, inter alia, at least one balancing ring comprising a toroidal annular housing rigidly secured to a drum and comprising a first annular hemishell and a second annular hemishell, the first annular hemishell and the second annular hemishell being discrete parts that are joined together to form a closed annular inner cavity, and a number of balancing masses accommodated in free movable manner inside the annular inner cavity, wherein the first annular hemishell and the second annular hemishell are concentric to one another, have C-shaped cross sections that are complementary to one another, and are joined to one another along respective first and second mating annular rims located on opposite sides of an intermediate plane (M) perpendicular to a central axis of the annular housing, and are non-parallel to the intermediate plane (M), wherein the second annular hemishell includes a plurality of fixing protrusions anqularly spaced about the central axis of the annular housing and surrounds the first annular hemishell, and wherein the second annular hemishell is configured to firmly abut on the drum.  Such novel and non-obvious configuration provides numerous advantages, such as easily withstanding drum high drum rotation speeds without long-term structural problems, reducing noise of the balancing masses inside the balancing ring, significantly reducing mechanical stresses on welding lines of the annular housing, and highly simplifying the assembly process of the balancing ring leading to cost savings (see Applicant’s specification at p. 12, l. 27 – p. 13, l. 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711